                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                 August 27, 2019
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                 HOUSTON DIVISION

MONICA DINH, et al,                   §
                                      §
      Plaintiffs,                     §
VS.                                   §                        CIVIL ACTION NO. 4:17-CV-01276
                                      §
WERUNTEXAS, LLC; dba MERCY, WE        §
RUN HOU, LLC; dba ENGINE ROOM, et al, §
                                      §
      Defendants.                     §


                                           ORDER
                                           - --
       Plaintiffs bring this case against Defendants WeRunTexas, LLC d/b/a Mercy ("Mercy

Nightclub"), Mojeed Martins, Jonathan Reitzell and Steven Rogers for failure to pay wages and

failure to pay minimum wage pursuant to the Fair Labor Standards Act ("FLSA").

       On April 24, 2019, this Court held a non-jury trial in the above-entitled matter. During

the proceeding, the Court received evidence and heard sworn testimony from Rosana Turbay

(former cocktail waitress and cocktail manager   fo:~   Mercy Nightclub), Khirstie Matta, Kimberley

Kolbye, Monica Dinh, Alexandra LeBlanc, and Danielle Henderson (former cocktail waitresses

for Mercy Nightclub), John Caravello (former Ceneral Manager of Mercy Nightclub), Steven

Rogers, Mojeed Martins, and Johnathan Reitzell (former owners of Mercy Nightclub and former

members ofWeRunTexas, LLC).

       Having considered the evidence, testimony and oral arguments presented during the trial,

and applicable law, the Court now enters the following findings of fact and conclusions of law

pursuant to Federal Rule of Civil Procedure 52( a). The specific findings of fact and conclusions

of law are set out below. Any finding of fact that should be construed as a conclusion of law is

hereby adopted as such. Any conclusion of law that should be construed as a finding of fact is
hereby adopted as such.

I.        Findings of Fact

     1.   Mercy Nightclub employed Plaintiffs during the timeframe of October 2016 until

          February 2017 (the "Relevant Time Period).

     2.   Defendant WeRunTexas, LLC had owm:rship interest m Mercy Nightclub beginning

          October 2016 and during the Relevant Time Period.

     3.   Steven Rogers, Mojeed Martins, and Jchnathan Reitzell ("Club Owners") were the

          members ofWeRunTexas, LLC during the Relevant Time Period.

     4.   Plaintiffs presented documents that revelled Mercy Nightclub's net total sales were

          approximately $11,000 to $39,000 per v.eek. 1 Based upon weekly net sales numbers,

          Mercy Nightclub netted over $500,000 a1mually. Defendants presented no evidence to

          rebut the documents presented by Plaintifh

     5.   There was no witness or document which provided evidence that out-of-state goods or

          services were exchanged through Mercy Nightclub.

     6.   The Club Owners hired a general manager, John Caravello, to run the day-to-day

          operations of Mercy Nightclub. 2

     7.   The general manager (John Caravello) <:nd two cocktail managers (Tanner Cox and

          Rosana Turbay) supervised the cocktail waitresses during the Relevant Time Period. 3

          Rosana Turbay was hired by John Caravello, and Tanner Cox was hired by the Club

          Owners. 4




1 Plaintiffs' Ex. 4-6.
2 Plaintiffs' Ex. 2; Testimony of John Caravello.
3
  Testimony of Khirstie Matta, Kimberley Kolbye, Monica Dinh, Alexandra LeBlanc, and John Caravello.
4
  Testimony of John Caravello.
                                                      2
    8.   Scheduling and duties were assigned to          th~   cocktail waitresses by John Caravello and the

         cocktail managers. 5 John Caravello set the club operating hours and the required number

         of cocktail waitresses necessary to staff Mercy Nightclub and provided this information

         to the cocktail managers who in tum communicated staffing needs and schedules to the

         cocktail waitresses. 6

    9.   Plaintiffs' job duties as cocktail waitresses included greeting guests, seating guests at

         tables, servicing guests' drink orders, monitoring consumption of alcohol, handling

         guests' inquiries, handling payments, reporting to management, and cleaning and setting

         up tables at Mercy Nightclub. 7

    10. John Caravello and the cocktail         manager~       supervised the cocktail waitresses during the

         day-to-day operations of Mercy Nightclub John Caravello and the cocktail managers had

         control over the staff at Mercy NightClub--cocktail waitresses reported to John

         Caravello and the cocktail managers while working at Mercy Nightclub. 8

    11. John Caravello and the cocktail managers determined the rate of pay and the tips to be

         paid to the staff each night. The cocktail managers kept notes each work night to

         determine the cash earned and the tip amounts paid to cocktail waitresses at Mercy

         Nightclub. 9 John Caravello prepared weekly financial reports for the Club Owners. 10




5
  Plaintiffs' Ex. 7 (John Caravello is listed as "Boss" on the group text between himself, the cocktail managers, and
the cocktail waitresses); Testimony ofK.hirstie Matta, Kimb~rley Kolbye, and John Caravello.
6
  Plaintiffs' Ex. 7; Testimony ofRosana Turbay.
7
  Testimony ofRosana Turbay.
8
  Testimony ofK.hirstie Matta, Kimberley Kolbye, Alexandra LeBlanc, Monica Dinh, and John Caravello.
9
   Plaintiffs' Ex. 8 (Testimony of John Caravello), Testirr ony of Khirstie Matta, Kimberley Kolbye, Alexandra
LeBlanc.
10
   Plaintiffs' Ex. 4-6 (Testimony of John Caravello)
                                                         3
      12. Pay checks were distributed to the cocktail waitresses by the cocktail manager-Tanner

           Cox. Tanner Cox wrote in the amounts that the cocktail waitresses earned, and Club

           Owner Steven Rogers signed the pay checks. 11

      13. During the Super Bowl 2017 work schedule, the price per bottle of alcohol sold by

           cocktail waitresses and tips were comrr.unicated to the cocktail waitresses by John

           Caravello and the cocktail managers, not the Club Owners. 12

      14. John Caravello drafted the Mercy Nightclub Employee Handbook. 13

      15. The Club Owners were in the nightclub a few times during the Relevant Time Period and

           spoke to the management staff. 14 The cocktail waitresses testified that they never spoke to

           the Club Owners and rarely or never saw them. 15

      16. The cocktail waitresses testified that they ;:tssumed that the owners also had the power to

           hire and fire the staff simply because the) were the owners. However, actual hiring and

           firing of cocktail waitresses was done by the general manager-John Caravello. 16

II.        Conclusions of Law

      1.   This Court has subject matter jurisdictio 1 over this action pursuant to the FLSA (29

           U.S.C. § 216(b) and 28 U.S.C. § 1331).

      2.   Venue is proper in the Southern District of Texas, Houston Division pursuant to 28

           U.S.C. § 1391(b) and (d) because Defendants reside in this District, a substantial part of




11 Plaintiffs' Ex. 1. Testimony of Steve Rogers, Monica Dinh, and Alexandra LeBlanc
12
   Testimony ofKhirstie Matta
13
   Plaintiffs' Ex. 3; Testimony of John Caravello.
14
   Testimony ofRosana Turbay and John Caravello.
15 Testimony of Rosana Turbay, Khirstie Matta, Monica Dinh, and Alexandra LeBlanc.
16
   Testimony of Rosana Turbay, Khirstie Matta, Kimberle:r Kolbye, Monica Dinh, Alexandra LeBlanc, and John
Caravello. Specifically, John Caravello hired Rosana Turba:r and Kimberley Kolbye. Cocktail manager Tanner Cox
reached out to Alexandra LeBlanc concerning the position of cocktail waitress at Mercy Nightclub.
                                                      4
     the events forming the basis of this action occurred in this district and the parties have

     agreed to this venue.

3.   An FLSA claim requires that: (1) an employer-employee relationship existed during the

     claimed unpaid overtime periods; (2) the employee was involved in activities within

     FLSA coverage; (3) the employer violated the wage requirement; and (4) the amount of

     compensation owed. Johnson v. Heckmm·n Water Res. (CVR), Inc., 758 F.3d 627, 630

     (5th Cir. 2014).

A.   Employer-Employee Relationship

4.   "The FLSA circularly defines an 'employee' as 'an individual employed by an

     employer' and an 'employer' 'includes any person acting directly or indirectly in the

     interest of an employer in relation to an employee."' Williams v. Henagan, 595 F.3d 610,

     620 (5th Cir. 2010) (citing 29 U.S.C. § 20~(d), (e)).

5.   The Fifth Circuit uses the "economic reality test" to determine FLSA employer-employee

     relationship. ld To determine whether an individual or entity is an employer, the court

     considers whether the alleged employer: "( 1) possessed the power to hire and fire the

     employees, (2) supervised and controlled employee work schedules or conditions of

     employment, (3) determined the rate and method of payment, and (4) maintained

     employment records." Gray v. Powers, 673 F.3d 352, 355 (5th Cir. 2012) (quoting

     Williams, 595 F.3d at 620). "While each ek~ment need not be present in every case, finding

     employer status when none of the factors   i~;   present would make the test meaningless." ld

     at 357. "The dominant theme in the case law is that those who have operating control over

     employees within companies may be individually liable for FLSA violations committed by

     the companies." Martin v. Spring Break        '<~3   Prods., L.L.C., 688 F.3d 247, 251 (5th Cir.

                                               5
     2012) (quoting Gray, 673 F.3d at 357)). Mt:rely being an owner or member of the company

     does not subject an individual to FLSA liability, it must be shown that the individual exerts

     actual operational control over employees. Gray, 673 F.3d at 355-56.

6.   Pursuant to the testimony of the PlaintiCs, John Caravello, and the Club Owners, the

     Club Owners did not hire or fire cocktail waitresses, they did not supervise the work of

     the waitresses, they did not control the ~ chedule or the conditions of the work of the

     waitresses, they did not determine the mte and method of payment, and they did not

     maintain employment records.

7.   The evidence presented revealed that John Caravello, the general manager of Mercy

     Nightclub, and the cocktail managers determined the Plaintiffs' compensation and had

     day-to-day operating control and direct supervision ofthe Plaintiffs.

8.   Accordingly, under the economic reality test, Plaintiffs did not establish an employer-

     employee relationship between the Club Owners-Jonathan Reitzell, Steven A. Rogers,

     and Mojeed Martins, Jr.-and the Plaintiffs. Therefore, the Club Owners are not liable as

     employers in their individual capacity under the FLSA.

9.   Plaintiffs established an employer-employee relationship between Mercy Nightclub and

     the Plaintiffs. Additionally, the    evidenc~   shows an employer-employee relationship

     between John Caravello and the Plaintiffs.

B.   Involvement in Activities within FLSA Coverage

 10. The FLSA applies to employees engaged in the production of goods for commerce

     ('individual coverage') or those who are employed in an enterprise engaged in commerce

     or in the production of goods for   commerc~    ('enterprise coverage'). Martin v. Bedell, 955

     F.2d 1029, 1032 (5th Cir. 1992).

                                               6
11. The FLSA defines an "enterprise engaged in commerce," as follows:

    "Enterprise engaged in commerce or in th(: production of goods for commerce" means an

    enterprise that-{A)(i) has employees engaged in commerce or in the production of

    goods for commerce, or that has employt:es handling, selling, or otherwise working on

    goods or materials that have been moved in or produced for commerce by any person;

    and (ii) is an enterprise whose annual gross volume of sales made or business done is not

    less than $500,000 (exclusive of excise taxes at the retail level that are separately stated);

    29 U.S.C. § 203(s)(1).

12. With respect to both types of FLSA cov€:rage (individual and enterprise), "commerce"

    means "trade, commerce, transportation, transmission, or communication among the

    several States or between any State and an:1 place outside thereof." 29 U.S.C. § 203(b).

13. The Fifth Circuit has adopted a practical test to determine whether an employee             IS


    personally engaged in commerce. Sobrinh v. Med. Ctr. Visitor's Lodge, Inc., 474 F.3d

    828, 829 (5th Cir. 2007). Under this test, a plaintiff must demonstrate that his or her work

    is "so directly and vitally related to the functioning of an instrumentality or facility of

    interstate commerce as to be, in practical effect, a part of it, rather than isolated local

    activity." !d.

14. Alleging that Plaintiffs handled materials or supplies that have been moved in interstate

    commerce is not enough to show the employee is engaged in commerce. See Duran v.

    Wong, No. 4:11-CV-3323, 2012 WL 5351220, at *3 (S.D. Tex. Oct. 23, 2012) (holding

    that the mere use of goods that have traveled in interstate commerce is by itself

    insufficient to establish individual coverage under the FLSA). Furthermore, "mere usage

    of credit cards is insufficient for purposes of establishing FLSA individual coverage."

                                              7
         Payne v. Sparkles Hamburger Spot, LLC, No. 4:17-CV-341, 2018 WL 6517463, at *3

         (S.D. Tex. Aug. 14, 2018) (quoting Ecoquij-Tzep v. Hawaiian Grill, No. 3:16-CV-625-

         BN, 2016 WL 8674569, at *4 (N.D. Tex. Dec. 16, 2016)).

     15. Plaintiffs did not produce evidence to       ~;how   that Mercy Nightclub is an enterprise

         engaged in commerce as defined by the FLSA. Nor did Plaintiffs produce evidence to

         show that their work was directly and virally related to interstate commerce under the

         FLSA. Therefore, Plaintiffs did not meet their burden of establishing individual or

         enterprise coverage under the FLSA. 17

III.     Conclusion

         Plaintiffs failed to show by a preponderan:::e of the evidence that Defendants were liable

for the alleged violations of the FLSA. Specifi :::ally, Plaintiffs failed to show an employer-

employee relationship between Plaintiffs and Defendants Jonathan Reitzell, Steven A. Rogers,

and Mojeed Martins, Jr., and Plaintiffs failed to establish either individual or enterprise coverage

under FLSA.

       Therefore, for the foregoing reasons, judgmt:nt is entered in favor of Defendants. Plaintiffs

shall take nothing. This is a FINAL JUDGMENT.

         It is so ORDERED.



       AUG 2 6 2019
Date




17
   The Court notes that this ruling on enterprise liability is narrowly cabined by its interpretation
of the FLSA and applicable case law; the determination of what constitutes interstate business
activity should not be construed to apply to any other statutory regime. Additionally, the Court's
ruling is confined to the unique facts established by the evidence presented in this case.
                                                  8
